Title: To James Madison from Matthew Lyon, 28 November 1811
From: Lyon, Matthew
To: Madison, James


Sir
Eddyville Novr 28th. 1811
By this time you must be convinced of the folly of Treating the Savages as the lords of the Soil & purchaseing of any set of them what they offer for sale at the price they are put up to ask for it by some Villanous white man or men amoung them.
The late battle near the Wabash in which so many of our fellow citizens have lost their lives, has for its foundation claims of Indians to lands which have been several times sold to this Goverment, the former Goverment, or individuals, or corporations under the old Goverment. My System would not go to refuse to give some trifleing sums to the neighbouring Indians for their good will to lands we wanted to Occupy before they were of their own accord withdrawn from them. I have never thanked Governor Harrison for the most of his purchases, he has bought a Vast deal of land that the people of this Nation will not want to Occupy these 200 years, Americans will plant them selves on the Good lands South west, & West to the Pacific, before they Climb to the head waters of the Missisipi in the Frigid Zone. If, the Savages to whom Governor Harrison has made us tributary are thus wantonly audacious on the prospect only of open War between Britain & America, how Outrageous will they be when that War is commenced, & they are openly set on & Supplied by that Nation. I would advise the immediate Extermination of every Nation who have aided in the Attack on our Troops, not by killing men women & Children, but by killing, or driveing every Man out of our territory; or oblidgeing him to conceal himself with some friendly unoffending tribe, & makeing Slaves of the Women & Children. I would never have the Name of one of the Offending tribes in a treaty. I would have the Goverment sanction a line of Conduct like this, publish it and declare that those tribes have for ever lost any tribute promised them, & any Claim to lands within the boundary of the U S. This Course will tend to quiet all the rest of the Tribes more than a Million of Dollars in presents, and let no man who holds in Slavery the Children of Africa who has never offended this nation, say that it is cruel to make Slaves of the Of[f]spring of the American Savages who have been butchering our friends. Surely the Good Christian who believes that God santioned the Mosaic dispensation of Justice, cannot say that my advice is cruel. I would have no Objection to there being a Jubilee at some time a long distance from this.
Most people in this Country would advize the killing every Savage young, & Old, but the eager desire they have for encreaseing their Stock of Slaves would if the Goverment permited & Sanctioned that Measure entice a Sufficiency to go upon that service & I cannot suppose the Savages would ever catch so many of them napping again.
I must take the liberty of reminding you of the Indian claim in Kentucky but 7 Miles from my door. Have not my neighbors reason to think hard of the Goverment who keep them off from their own lands out of Compliment to the Indians who have long since withdrew from this land. In the Extreme prejudice against Indians Generally, at this time it will not be possible to keep them much longer off from those lands, they would now put the Indians at defiance, & they say you ought to send your Soldiers to fight the Indians rather than Emploie them to keep the Whites off from their own land. I am Sir very respectfully your Obt Sert
M Lyon
